                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


BRANDON BRADLEY, SR.,

                      Plaintiff,

              v.                                            Case No. 20-C-82

JOSEPH BEAHM, et al.,

                      Defendants.


                                    DECISION AND ORDER


       Plaintiff Brandon Bradley, Sr., who is serving a state prison sentence at Columbia

Correctional Institution and representing himself, filed this action pursuant to 42 U.S.C. §1983,

alleging that his civil rights were violated. Bradley is proceeding on Eighth Amendment claims

against Defendants based on his allegations that officers used excessive force when removing him

from his cell twice on the same day. This matter comes before the Court on the parties’ cross-

motions for summary judgment and Bradley’s motion for sanctions. Defendants’ motion for

summary judgment will be granted, Bradley’s motions will be denied, and the case will be

dismissed.

                                   PRELIMINARY MATTERS

       Before turning to the substance of the parties’ arguments, the Court will address Bradley’s

motion for summary judgment, his proposed sur-reply in response to Defendants’ motion, his

motion for sanctions, and his failure to respond to Defendants’ proposed findings of fact. As to

Bradley’s motion for summary judgment, the Court will deny the motion because Bradley failed

to comply with the Court’s local rules regarding summary judgment procedures. See Civil L.R.




       Case 1:20-cv-00082-WCG Filed 02/08/21 Page 1 of 11 Document 101
56(b). Bradley’s motion is not accompanied by a memorandum of law and his statement of

proposed material facts fails to cite to the affidavits, declarations, and other supporting materials

Bradley relies on to support each fact. While Bradley attaches documents that he captions as

declarations, these documents are largely inadmissible. Bradley notes that many of the documents

are handwritten copies of original documents, see, e.g., Dkt. Nos. 63 at 7; 63-1 at 1, and they

frequently fail to cite to evidence supporting assertions for which the declarant lacks personal

knowledge. Finally, Bradley raises numerous issues and factual allegations that are not part of this

case. For example, Bradley notes that he is pursuing lawsuits against me, including seeking an

injunction barring me from making further rulings. Dkt. No. 63 at 8. He also asserts that he will

be seeking federal charges against Defendants for hate crimes and perjury. Id.

       In light of these deficiencies and irrelevant matters, the Court will deny Bradley’s motion

for summary judgment. To the extent portions of his submissions are admissible, the Court will

consider them in response to Defendants’ motion for summary judgment. The Court will not,

however, consider Bradley’s “Sur[-]reply in opposition of defendants[’] motion for summary

judgment” or the materials filed in support of his sur-reply. Dkt. No. 91. Sur-replies are disfavored

as they are not contemplated by the Federal Rules of Civil Procedure or this district’s Local Rules.

Civil L.R. 7(i) requires that any brief not authorized by the rules be filed as an attachment to a

motion requesting leave to file it. Because Bradley did not request leave to file his sur-reply, the

Court will not consider it.

       The Court will also deny Bradley’s motion for sanctions. Dkt. No. 80. It is unclear why

Bradley believes sanctions are warranted. His statement in support of his motion largely rehashes

his version of the incidents at issue in this case. Dkt. No. 81. Bradley does state that the “person

featured in defendants[’] videos” is not him, but he provides no evidence to support such a fanciful



                                                 2

        Case 1:20-cv-00082-WCG Filed 02/08/21 Page 2 of 11 Document 101
assertion. See Gladney v. Pendleton Correctional Facility, 302 F.3d 773, 774 (7th Cir. 2002)

(explaining that courts need not credit assertions that are “so nutty (‘delusional’ is the polite word)

that they’re unbelievable”). The Court will deny his motion.

       Finally, the Court notes that Bradley’s responses to Defendants’ proposed findings of fact

fail to comply with the requirements in Civil L.R. 56(b)(2)(B)(i), which requires the non-moving

party to respond to each proposed fact by either agreeing or disagreeing with the fact and, when

disagreeing, to specifically reference “the affidavits, declarations, parts of the record, and other

supporting materials relied upon.” Bradley is well aware of this requirement. He is an experienced

litigant, and shortly after Defendants moved for summary judgment, the Court entered a notice

and order informing Bradley of the rule’s requirements and of the consequence for failing to

comply with the rule. Dkt. No. 76.

       Despite this warning, Bradley chose to disregard the rule.             Bradley’s response to

Defendants’ proposed statement of facts comprises two documents: the first is a one-page

document entitled “Objections,” in which Bradley claims two declarations and multiple incident

reports are “fabricated to delay justice, defraud plaintiff, h[i]nder investigation, improper use [sic]

and are deemed FRIVOLOUS.” Dkt. No. 85. The second is a one-page document entitled

“Disputes” and makes the same global statement with regard to all of Defendants’ proposed facts.

Dkt. No. 86 at 1. This conclusory and unsupported assertion is an insufficient response to

Defendants’ statements of fact. Accordingly, “[t]he Court will deem [Defendants’] uncontroverted

statements of material fact admitted solely for the purpose of deciding summary judgment.” Civil

L.R. 56(b)(4). The Court will now turn to the substance of Bradley’s claims.




                                                  3

        Case 1:20-cv-00082-WCG Filed 02/08/21 Page 3 of 11 Document 101
                                         BACKGROUND

        At the relevant time, Bradley was an inmate at Waupun Correctional Institution. Dkt. No.

72 at ¶1. Defendants Joseph Beahm and Joshua Bleiler worked at Waupun as Correctional

Sergeants; Nicholas Sanchez was a Lieutenant; and Thomas O’Neill, Jacob Dorn, Joshua

Adderton, Gregory McCawley, Cathy Barkhurst, and Stanley Ridley were Correctional Officers.

Id. at ¶¶2, 5, 7.

    A. The June 2, 2018 Incident, First Shift

        On June 2, 2018, Bradley flooded his cell in the restrictive housing unit by placing his

security kilt in the toilet. Id. at ¶¶9, 11. Shortly before 1:00 p.m., Beahm arrived at Bradley’s cell

and noticed the floor was covered with water and there was a fair amount of water coming out of

the cell. Id. at ¶11. Beahm contacted the supervisors to let them know staff would remove Bradley

from his cell to clean it. Id. at ¶12.

        Dorn and Bleiler were with Beahm, who had a privacy wrap and spit mask for Bradley. Id.

at ¶13. In response to Beahm’s orders, Bradley placed his hands out the trap door to be restrained.

Id. After restraining Bradley, Beahm called for the door to open and gave Bradley directives to

face the wall and not make any sudden movements. Id. at ¶14. Beahm and Dorn secured Bradley

while Bleiler tried to place the spit mask over Bradley’s head. Id. at ¶15. Bradley resisted and bit

the mask, preventing it from going over his mouth, so Bleiler left to get another spit mask. Id.

Beahm then ordered Bradley to kneel so leg restraints could be applied. Id. at ¶16.

        Instead of kneeling as ordered, Bradley hit his head against the wall a few times. Id. at

¶17. Beahm ordered him to stop, but Bradley continued, so Beahm secured his head to keep him

from hurting himself. Id. Staff assisted Bradley to a kneeling position by placing compliance

holds on Bradley’s wrists. Id. Defendants state that only a small amount of pressure was placed



                                                  4

        Case 1:20-cv-00082-WCG Filed 02/08/21 Page 4 of 11 Document 101
on Bradley’s wrists (by bending his wrist toward his forearm) before he complied. Id. at ¶¶17-18.

Bleiler then arrived with the second spit mask. Id. at ¶19. The spit mask was placed on his face

and leg restraints were applied. Id. Bradley was assisted to a standing position and a privacy wrap

was placed around his waist. Id. at ¶20.

       Beahm secured Bradley’s head and they walked him backwards to the strip cell. Id. at ¶21.

O’Neil took over control of Bradley’s head while Beahm radioed for a supervisor and arranged for

Bradley’s cell to be cleaned. Id. at ¶22. Bradley refused medical attention, saying he felt great.

Id. at ¶23. Bradley was eventually escorted back to his cell without further incident. Id. at ¶24.

   B. The June 2, 2018 Incident, Second Shift

       Less than two hours later, at about 2:15 p.m., Brandon Fisher (not a defendant) went to

Bradley’s cell with Bleiler, Dorn, Adderton, and O’Neill to remove Bradley for a second time so

his cell could be cleaned again. Id. at ¶31. Bradley agreed to be removed from his cell and placed

his hands through the trap door so restraints could be applied. Id. at ¶¶32-33. Dorn informed

Fisher that Bradley was trying to pull his hands back into the cell, so Bleiler and O’Neill secured

Bradley’s hands while the restraints were being applied. Id. at ¶33. Once applied, the cell door

was opened and Dorn and Bleiler approached Bradley to secure Bradley’s arms, but he pulled

away, so they stabilized him against the wall by placing one leg to the inside of Bradley’s leg and

one shoulder to Bradley’s shoulder blades. Id. at ¶34.

       Fisher then ordered Bradley to remain facing forward and to kneel down. Id. at ¶36.

Bradley refused by tensing up his body and yelling, “This shit isn’t over.” Id. at ¶35. Fisher

repeated his order, and Bradley continued to refuse. Id. at ¶36. Fisher then directed O’Neill to

secure Bradley’s head, and Bradley became even more resistive towards staff. Id. at ¶37. Dorn




                                                 5

       Case 1:20-cv-00082-WCG Filed 02/08/21 Page 5 of 11 Document 101
and Bleiler then placed Bradley’s hands in a compliance hold by applying pressure to his wrist,

but Bradley continued to resist. Id. at ¶38.

       Fisher then informed Bradley that he had a taser and, if he did not kneel down and stop

resisting staff, he may use it. Id. at ¶39. Bradley continued to resist. Id. Fisher unholstered the

taser and held it about twelve inches from Bradley. Id. at ¶40. He gave Bradley another warning

to stop resisting and told him to kneel down. Id. Bradley did not comply, so Fisher performed a

test arc from the taser, cycling it for about two seconds before turning it off. Id. Dorn told Fisher

that Bradley was using dead weight tactics. Id. Fisher then placed the taser about three inches

away from Bradley and again told him he had a taser present. Id. at ¶41. He performed another

test arc and watched the digital display screen count up to five seconds. Id. At that point, Bradley

stopped resisting and kneeled down. Id. Accordingly, Fisher did not use the taser on Bradley. Id.

at ¶42. Bradley stated, “I’m good, I don’t want to fuck with no Taser.” Id. at ¶43.

       Adderton, who was standing by, applied leg restraints to Bradley and placed a privacy wrap

around his waist. Id. at ¶44. Dorn and Bleiler assisted Bradley to a standing position, and Dorn,

Bleiler, and O’Neill escorted Bradley backwards to a shower cell, where he was secured with a

tether. Id. at ¶46. Bradley declined Fisher’s offer to see a nurse. Id. at ¶47. Supervising Lieutenant

David Dingman (not a defendant) then arrived to talk to Bradley while his cell was being cleaned.

Id. at ¶48. Bradley told Dingman he would be compliant during the escort back to his cell, but,

given that Bradley had spit on officers previously, Dingman decided to have staff wear protective

helmets for the escort. Id. He also decided to have extra staff present and to video the escort. Id.

Bradley was escorted back to his cell from the shower stall, which is about fifty feet. Id. at ¶53.

He was compliant with the escort and the removal of his restraints. Id.




                                                  6

        Case 1:20-cv-00082-WCG Filed 02/08/21 Page 6 of 11 Document 101
        Dingman explains that he accidentally deleted the handheld video of the event. Id. at ¶57.

He thought he had downloaded it, so he deleted it, only to later discover that it had not properly

downloaded. Id. Dingman then downloaded as much camera footage from the hallway cameras

as he could to show as much of the incident as possible. Id. at ¶58.

                                       LEGAL STANDARD

       Summary judgment is appropriate when the moving party shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). In deciding a motion for summary judgment, the Court must view the evidence

and draw all reasonable inferences in the light most favorable to the non-moving party. Johnson

v. Advocate Health & Hosps. Corp., 892 F.3d 887, 893 (7th Cir. 2018) (citing Parker v. Four

Seasons Hotels, Ltd., 845 F.3d 807, 812 (7th Cir. 2017)). In response to a properly supported

motion for summary judgment, the party opposing the motion must “submit evidentiary materials

that set forth specific facts showing that there is a genuine issue for trial.” Siegel v. Shell Oil Co.,

612 F.3d 932, 937 (7th Cir. 2010) (citations omitted). “The nonmoving party must do more than

simply show that there is some metaphysical doubt as to the material facts.” Id. Summary

judgment is properly entered against a party “who fails to make a showing to establish the existence

of an element essential to the party’s case, and on which that party will bear the burden of proof at

trial.” Austin v. Walgreen Co., 885 F.3d 1085, 1087–88 (7th Cir. 2018) (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986)).

                                             ANALYSIS

       Under the Eighth Amendment, correctional officers violate an inmate’s constitutional

rights “when they use force ‘maliciously and sadistically for the very purpose of causing harm,’

but not when they apply it in good faith to maintain or restore discipline.” Jackson v. Angus, 808



                                                   7

        Case 1:20-cv-00082-WCG Filed 02/08/21 Page 7 of 11 Document 101
F. App’x 378, 382 (7th Cir. 2020) (quoting Hudson v. McMillian, 503 U.S. 1, 6 (1992)). “Whether

a guard applies force in good faith to resolve a disturbance or, rather, maliciously with intent to

cause harm, turns on factors including the threat reasonably perceived by the guard, the need for

and the amount of force used, and the injury suffered by the prisoner.” Boyd v. Pollard, 621 F.

App’x 352, 355 (7th Cir. 2015).

       As noted, Bradley did not dispute Defendants’ version of what occurred, so their version

is accepted as true for purposes of summary judgment. Defendants explain that, while Bradley

generally complied with staff’s orders, he had periods of non-compliance. For example, during

the first removal, Bradley banged his head against the wall, which necessitated Beahm restraining

his head for his own safety. He also initially refused to kneel so leg restraints could be applied,

which resulted in officers applying a small amount of pressure to Bradley’s wrists via the use of a

compliance hold. Defendants assert that, once Bradley complied and began to kneel, they stopped

applying pressure. Similarly, during the second removal, when Bradley refused to comply with

orders to kneel and stop resisting, officers stabilized him against the wall and Fisher warned him

twice that he could use his taser. Fisher cycled the taser to make sure Bradley knew the

consequence of continuing to resist. After the second cycle, Bradley stopped resisting, so Fisher

did not use his taser. Beahm denies that he ever groped Bradley, and Defendants explain that at

no time did anyone punch, kick, knee, elbow, or otherwise physically attack Bradley. Bradley did

not request medical care in connection with either removal.

       Based on this record, no jury could reasonably conclude that Defendants maliciously and

sadistically used force against Bradley to harm him. To the contrary, the only reasonable

conclusion is that the limited and minimal force Defendants used while removing Bradley from




                                                8

       Case 1:20-cv-00082-WCG Filed 02/08/21 Page 8 of 11 Document 101
his cell was necessary in the face of Bradley’s assaultive and aggressive behavior toward both

himself and staff.

       The Court observes that in response to Defendants’ motion, Bradley submitted an

unverified statement of proposed facts in which he asserts that, during the first removal, Beahm

“groped [his] nude body and Beahm, Dorn, Bl[eil]er, O’Neill, [and] McCawley began to punch,

kick, knee, elbow, [and] slap [him] while he was tethered to the door.” Dkt. No. 83 at ¶4. He also

states that he was “dragged nude down the hall to the strip cage where [he] was punched, kicked,

kneed, elbowed, slapped, and slammed face first into the cage door.” Id. at ¶5. Bradley states that,

during the second removal, Bleiler, O’Neill, and Dorn attacked him “with punches, kicks, knees,

elbows, [and] slaps” and “Fisher tazed [him] twice.” Id. at ¶10. According to Bradley’s amended

complaint, Defendants treated him this way because he had discovered that Beahm had assisted in

the death of another inmate. Dkt. No. 25 at 3. Bradley asserts that Beahm told him he had better

“keep [his] mouth shut” or he would “kill [him] too and eat cheesecake off [his] dead body” as he

had done with the deceased inmate. Id.

       Even if the Court had considered these statements in response to Defendants’ motion, they

would have been insufficient to create a triable issue of fact. Hallway camera footage captured

much, though not all, of the parties’ interactions that day. The video corroborates Defendants’

version and undermines Bradley’s. Bradley knows this, so in an attempt to get around the video

evidence, he asserts that Defendants fabricated the video and that the person featured in the video

is not him. These assertions, much like his allegations that Beahm had participated in another

inmate’s death and threatened to eat cheesecake off of Bradley’s dead body, are so fanciful and

farfetched that the Court cannot credit them. The Seventh Circuit has made clear that courts need

not suspend reality when considering a non-moving party’s assertions. Gladney v. Pendleton



                                                 9

        Case 1:20-cv-00082-WCG Filed 02/08/21 Page 9 of 11 Document 101
Correctional Facility, 302 F.3d 773, 774 (7th Cir. 2002). Particularly when, as here, the plaintiff

provides no evidence to support his outlandish claims.

       The Court acknowledges that the available video footage does not show the entirety of the

parties’ interactions and that much of Bradley’s assertions about Defendants’ behavior occurs in

his cell, not in the hallway. But throughout the available video footage, Defendants remain

professional, and their facial expressions and body language are controlled while they perform

their duties. Nothing suggests that Defendants violently attacked Bradley just prior to transporting

him through the hallway. Bradley’s claims to the contrary are further undercut by the fact that he

declined offers for medical care after the removals. As the Seventh Circuit has explained, “[w]hen

opposing parties tell two different stories, one of which is blatantly contradicted by the record, so

that no reasonable jury could believe it, a court should not adopt that version of the facts for

purposes of ruling on summary judgment.” Scott v. Harris, 550 U.S. 372, 378 (2007); see Boyd

v. Pollard, 621 F. App’x 352, 355 (7th Cir. 2015) (finding that where a factfinder has video

showing a prison official’s conduct was proper for part of an incident, the factfinder can reasonably

infer that the prison official’s conduct was proper for the entire incident).

       Finally, Bradley’s reliance on another inmate’s account of what occurred that day also fails

to create a triable issue. See Dkt. No. 84. The inmate explains he was housed on the floor below

Bradley’s cell and that he and Bradley frequently talk through the vents. He asserts that, on the

day in question, he heard Defendants enter Bradley’s cell and beat him, including punching,

kicking, and tasing him. The inmate says he heard Bradley being dragged down the hallway and

beat again. Bradley then told him everything that had happened after he was returned to his cell.

The inmate does not explain how he knew which officers had entered Bradley’s cell or how he

could have heard anything once Bradley was removed from his cell and dragged fifty feet down a



                                                  10

       Case 1:20-cv-00082-WCG Filed 02/08/21 Page 10 of 11 Document 101
hall on the floor above. The only reasonable conclusion is that the inmate is relying on Bradley’s

account of what happened, not on his own observations.                   Thus, the inmate’s affidavit is

inadmissible hearsay, and the Court will not consider it.

        Because Bradley fails to create a triable issue of fact regarding whether Defendants used

excessive force when removing him from his cell, Defendants are entitled to summary judgment.

                                             CONCLUSION

        For these reasons, Defendants’ motion for summary judgment (Dkt. No. 70) is

GRANTED. Bradley’s motion for summary judgment (Dkt. No. 63) and his motion for sanctions

(Dkt. No. 80) are DENIED. The Clerk is directed to enter judgment accordingly.

        SO ORDERED at Green Bay, Wisconsin this 8th day of February, 2021.

                                                           s/ William C. Griesbach
                                                           William C. Griesbach
                                                           United States District Judge


 This order and the judgment to follow are final. Plaintiff may appeal this Court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this Court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline if a party timely requests
 an extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
 See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
 regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
 must file a motion for leave to proceed in forma pauperis with this Court. See Fed. R. App. P. 24(a)(1).
 Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
 meritorious. See 28 U.S.C. §1915(g). If Plaintiff accumulates three strikes, he will not be able to file
 an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
 unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this Court to alter or amend its judgment under Federal
 Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
 entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
 reasonable time, generally no more than one year after the entry of judgment. The Court cannot extend
 these deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.



                                                     11

       Case 1:20-cv-00082-WCG Filed 02/08/21 Page 11 of 11 Document 101
